Exhibit 24(e)3 2992 West Beach Boulevard P.O. Box 4079 Gulfport, Mississippi 39502-4079 Tel 800.532.1502 August 31, 2010 Melissa K. Caen Southern Company Services, Inc. 30 Ivan Allen Jr. Blvd, NW Atlanta, GA30308 Dear Ms. Caen: As an officer of Mississippi Power Company, I hereby make, constitute, and appoint you my true and lawful Attorney in my name, place and stead, to sign and cause to be filed with the Securities and Exchange Commission (1) this Company's Quarterly Reports on Form 10-Q during 2010, and (2) any necessary or appropriate amendment or amendments to any such reports and to this Company’s Annual Report on Form 10-K for the year ended December 31, 2009, each such report or amendments to such reports to be accompanied in each case by any necessary or appropriate exhibits or schedules thereto. Yours very truly, /s/Moses H. Feagin Moses H. Feagin
